PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Edward G. Sloane January 26, 2009 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. ANNOUNCES 2008 RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today announced 2008 net income of $7.5 million and diluted earnings per share of $0.72, compared to $18.3 million and $1.74, respectively, in 2007.For the fourth quarter 2008, Peoples reported a net loss of $3.1 million, or $0.30 per diluted share.This loss resulted from a $13.4 million provision for loan losses and a $4.0 million ($2.6 million after-tax) non-cash impairment charge related to certain available-for-sale investment securities.Peoples earned net income of $3.0 million, or $0.28 per diluted shares, last quarter, and $2.2 million, or $0.21 per diluted share, for the fourth quarter of 2007. “Our 2008 results reflect the challenging conditions within the financial services industry due to the contracting economy and commercial real estate market,” said Mark F. Bradley, President and Chief Executive Officer. “In the fourth quarter, the sustained weakness caused further declines in commercial real estate values and deterioration in financial condition of various commercial borrowers.These conditions led to several impaired loans becoming under-collateralized due to the reduction in the estimated net realizable fair value of the underlying collateral.We also downgraded various commercial real estate loans, which resulted in certain loans being placed on nonaccrual status.This deterioration in loan quality dictates increasing our allowance for loan losses in the fourth quarter.” Bradley continued, “Despite the very challenging environment in 2008, we generated positive results in several key areas, including increased total revenues, retail deposit growth and expense control.We also took steps to strengthen Peoples’ capital position and liquidity levels to allow us greater flexibility to work through the credit issues within the loan portfolio.” During the fourth quarter of 2008, Peoples increased its allowance for loan losses to $22.9 million, or 2.08% of total loans, at December 31, 2008, from $19.2 million, or 1.72%, at the prior quarter-end and $15.7 million, or 1.40%, at year-end 2007.This increase reflects the changes in loan quality during the fourth quarter and was based on management’s quarterly analysis of the loan portfolio and estimation of probable credit losses.This procedural methodology considers all significant information currently available regarding the factors that affect losses, such as changes in Peoples’ loan quality, historical loss experience and current economic conditions. Fourth quarter 2008 net loan charge-offs were $9.7 million, compared to $2.1 million and $0.4 million for the third quarter of 2008 and fourth quarter of 2007, respectively.The increase in net charge-offs was due primarily to $8.2 million of declines in collateral values securing certain impaired loans during the fourth quarter of 2008. These determinations were made in connection with management’s evaluation of the adequacy of the allowance for loan losses at December 31, 2008, and based upon updated analyses of collateral values received during the fourth quarter.In 2008, net charge-offs totaled $20.4 million versus $2.8 million in 2007. Peoples recorded a provision for loan losses of $13.4 million for the fourth quarter of 2008, compared to $6.0 million and $1.5 million for the third quarter of 2008 and fourth quarter of 2007, respectively.The higher provision for loan losses in the fourth quarter of 2008 resulted from the increase in the allowance for loan losses, coupled with larger than previously estimated losses on impaired loans, due to the further downturn in the commercial real estate market and the economy in general during the quarter.These adverse conditions continue to cause deterioration in credit quality within Peoples’ commercial loan portfolio and declines in commercial real estate collateral values. Nonperforming loans totaled $41.3 million, or 3.74% of total loans, at December 31, 2008, compared to $35.7 million, or 3.21%, at September 30, 2008, and $9.4 million, or 0.83% at year-end 2007.During the fourth quarter of 2008, Peoples placed three commercial real estate loan relationships totaling $10.3 million on nonaccrual status.This increase was partially offset by $5.3 million of charge-offs on existing nonaccrual loans, due to declines in collateral values.Total nonperforming assets were $41.8 million, or 2.09% of total assets, at December 31, 2008, compared to $36.0 million, or 1.88%, at September 30, 2008 and $9.7 million, or 0.51%, at December 31, PEOPLES BANCORP INC. Fourth Quarter 2008 Earnings Release - Page 2of11 - “Adverse economic conditions and declining real estate values during the fourth quarter intensified and placed added pressure on our commercial customers,” said Edward G. Sloane, Chief Financial Officer.“However, the impact on the other segments of our loan portfolio has been less severe, with minimal changes in delinquency levels and losses.We continue to be proactive in identifying potential problem loans and remain diligent in our collection efforts.” In the fourth quarter of 2008, Peoples recorded a $4.0 million other-than-temporary impairment charge, of which $2.0 million related to a single bank-issued trust preferred security previously carried at $2.0 million and $2.0 million related to four collateralized debt obligation (“CDO”) investments previously carried at $6.1 million.These charges were based upon management’s evaluation of the credit quality of underlying issuers.In comparison, Peoples recorded a $5.5 million impairment charge in the fourth quarter of 2007, related to its CDO investments and preferred stocks issued by the Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”). Throughout 2008, Peoples has proactively managed its investment portfolio to reduce credit and interest rate exposures.These actions have included the systematic sale of Fannie Mae and Freddie Mac preferred stocks, which reduced Peoples’ exposure to additional losses from those investments.Peoples also sold selected lower yielding longer-term investment securities and reinvested the net proceeds into similar securities with less price risk volatility. During the fourth quarter of 2008, Peoples took further steps to reposition the investment portfolio, which produced a $1.5 million ($1.0 million after-tax) securities gain. Also in the fourth quarter of 2008, Peoples completed the sale of its Grayson, Kentucky banking office and sold its merchant credit card payment processing services, which generated an aggregate fourth quarter pre-tax gain of $775,000.These transactions were part of Peoples’ ongoing efforts to improve operating efficiencies by redirecting resources to areas with better growth potential. Throughout 2008, the capital positions of Peoples and its banking subsidiary have remained well above amounts needed to be considered well-capitalized by banking regulations.At December 31, 2008, Peoples’ Tier 1 and Total Risk-Based capital ratios were 11.87% and 13.18%, respectively, compared to the prior year ratios of 11.91% and 13.23%, respectively, while the ratio of tangible equity to tangible assets was 6.21% at year-end 2008.At the January 22, 2009 Special Meeting of Shareholders, Peoples’ shareholders approved an amendment to Peoples’ Amended Articles of Incorporation authorizing the issuance of preferred shares.This authorization enables Peoples to obtain final approval for a $39 million capital investment through the TARP Capital Purchase Program established by the U.S. Department of Treasury.Peoples expects to issue the entire $39 million of cumulative perpetual preferred shares.After the issuance of these cumulative perpetual preferred shares, Peoples’ Total Risk-Based Capital ratio is expected to exceed 16%.A Total Risk-Based Capital ratio of 10% is needed to be considered “well capitalized” by banking regulations. “Our emphasis on protecting capital during 2008 is reflected in the relatively stable ratios compared to the prior year-end despite the elevated level of losses recognized,” said Sloane.“Already in 2009, we have taken steps to fortify our capital position through our anticipated participation in the TARP Capital Purchase Program.The additional capital will be used to continue making loans to qualified individuals and businesses, as we maintain our commitment to the communities we serve.” Fourth quarter 2008 net interest income totaled $14.7 million, consistent with the prior quarter.However, net interest margin compressed 6 basis points to 3.44%, due to the decline in Peoples’ asset yields from the downward repricing of prime-based loans in response to the Federal Reserve’s monetary actions, coupled with the impact of the additional nonaccrual loans and charge-offs, and limited opportunities to lower funding costs.Compared to the fourth quarter of 2007, net interest income grew 6% and net interest margin expanded 4 basis points.For the year, net interest income increased 8% to $58.5 million in 2008 and net interest margin expanded 19 basis points to 3.51%.These improvements were driven by lower short-term market rates and resulted in a greater reduction in Peoples’ funding costs in comparison to asset yields.Net interest income and margin also benefited from retail deposit growth in 2008, which has allowed Peoples to reduce the amount of higher-cost wholesale funding. Peoples’ net interest income and margin include loan prepayment fees, interest reductions for loans placed on nonaccrual status and interest collected on nonaccrual loans.The net impact of these items was a $75,000 reduction in income, or two basis points of margin, in the fourth quarter of 2008, compared to a $241,000, or five basis points, reduction in the third quarter of 2008 and $50,000, or one basis point, reduction in the fourth quarter of “In the fourth quarter of 2008, short-term rates fell to historically low levels, due to aggressive action by the Federal Reserve,” said Sloane.“Although the reduction in market rates compressed net interest margin, net interest income was stable due to additional earning assets.Net interest margin pressure could intensify if the Federal Reserve keeps rates at current ultra-low levels for an extended period.We have shifted our balance sheet to an asset sensitive interest rate risk position in preparation for a rising interest rate environment and will monitor our interest rate risk exposures closely in an effort to preserve this balance sheet position.” PEOPLES BANCORP INC. Fourth Quarter 2008 Earnings Release - Page3of11 - Total non-interest income was $7.8 million in the fourth quarter of 2008, up 3% over the prior year fourth quarter.Deposit account service charges and insurance revenues were both up 8%, while trust and investment income decreased 9%, due mostly to declining market values of managed assets.Compared to the third quarter of 2008, non-interest income was down 4%, largely reflecting the normal fluctuation in insurance revenues based on the timing of policy renewals.In 2008, non-interest income totaled $32.1 million versus $31.4 million in 2007, as gains in several areas were partially offset by lower mortgage banking income.The largest gain occurred in Peoples’ electronic banking income, which increased 10% due to sustained growth in debit card activity. Non-interest expense totaled $13.5 million for the fourth quarter of 2008, up 2% compared to last quarter and up 9% year-over-year.For the year, total non-interest expense was $53.5 million in 2008 versus $51.5 million in 2007.During the fourth quarter of 2008, Peoples incurred higher FDIC insurance expense compared to recent periods, due to a modest increase in assessment rates, coupled with the impact of utilizing the $1 million one-time credit received in 2007.Peoples’ franchise tax expense was also up year-over-year, due to the $782,000 reduction in fourth quarter 2007’s expense from the resolution of matters related to Peoples’ Ohio corporation franchise tax liabilities in 2007.Fourth quarter salary and benefit costs were unchanged from the prior quarter, but increased modestly year-over-year, due to the combination of normal base salary adjustments and higher employee medical benefit costs.For the year, salary and benefit costs increased 4% to $28.5 million, as a reduction in incentive plan expense tied to Peoples’ full year 2008 results of operation partially offset the higher base salaries and employee medical benefit costs. “The difficult operating environment during 2008 caused us to place even greater emphasis on non-interest revenue levels and diversification, while at the same time controlling operating expenses,” said Sloane.“Overall, our non-interest revenue stream remains strong, although fiduciary and brokerage revenues continue to be impacted by the downturn in the market values of investments.In addition, we controlled expenses, with much of the year-over-year increase isolated to higher deposit insurance premiums, additional franchise tax expense, modest base salary adjustments and higher employee medical benefit costs.” Peoples’ effective tax rate was 2.1% for the year ended December 31, 2008, versus 23.3% for the year ended December 31, 2007.The lower effective tax rate is largely attributable to the reduction in pre-tax income from the higher loan loss provision and impairment charges without a corresponding decrease in income from tax-exempt sources. At
